Citation Nr: 1500965	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-46	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart condition, to include a stroke, to include as secondary to the Veteran's service connected duodenal ulcer.
 
2.  Entitlement to service connection for a hiatal hernia, to include as secondary to the Veteran's service connected duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran had active military service from to October 1968 to October 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision.  The Veteran appealed, and in April 2014, the Board denied the claims.

The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2014, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's April 2014 decision.    

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a heart condition, and for a hiatal hernia, both of which he believes have either been caused by his military service, or are secondary to his service connected duodenal ulcer.  

With regard to the claim for service connection for a hiatal hernia, a review of the Joint Motion shows that it was noted that the only etiological opinion of record was found in an October 2009 VA examination report, and that this opinion did not discuss the possibility that the Veteran's service-connected duodenal ulcer had aggravated a hiatal hernia.  See 38 C.F.R. § 3.310 (2014).  

It was therefore agreed that the Board had failed to provide adequate reasons and bases for its conclusion that the Veteran's service-connected duodenal ulcer had not aggravated his hiatal hernia.  

With regard to the claim for service connection for a heart condition, in its April 
2014 decision denying the claim, it determined that a heart condition was not 
shown.  The Joint Motion states that the Veteran has a history of a stroke, and that, 
"[A] heart condition and a stroke can both be classified as cardiovascular events."  

The Joint Motion states that the Board therefore should have considered this 
evidence in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), and discussed 
whether the appellant's stroke "could be considered to be within the limits of his 
heart condition claim."  The Joint Motion concluded that the Board had provided an
inadequate statement of reasons or bases, and that the Appellant's claim of 
entitlement to service connection for a heart condition should be remanded for such 
consideration.

The Joint Motion is less than clear (which would be of great assistance to the Board in fully developing the claim), but read generously, it appears to suggest that the issue of entitlement to service connection for a stroke (cerebrovascular accident)  as secondary to service-connected disability has been raised, citing roughly the findings in Clemons.  Or, at the very least, should be discussed.

Simply stated, the Board does not know what action to take in this case in light of the Joint Motion.  

To avoid further delays in this matter, under the circumstances the issue of service connection for a "stroke" will deemed to be part-and-parcel of the issue of service connection for a "heart disability", but this connection, under Clemons, appears very unclear. 

The Veteran has submitted articles which indicate that ulcer bacteria may be linked 
to strokes, and heart symptoms.  Where a medical article or treatise evidence 
discusses generic relationships with a degree of certainty such that, under the facts 
of a specific case, there is at least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. 
App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998).  

Give the foregoing, on remand, the Veteran should be afforded examinations, to 
include an etiological opinions as to whether or not his hiatal hernia, and/or a heart 
disorder, to include a stroke, were caused by his service, and/or were caused or 
aggravated by his service-connected duodenal ulcer.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

The appellant is hereby notified that it is the appellant's responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. §§ 3.158 and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any hiatal hernia disability. 

The requested opinions require that the examiner must have notice of the Veteran's service-connected disability.  Specifically, the examiner must be notified that service connection is currently in effect for a duodenal ulcer. 

The entire claims folder must be made available to and reviewed by the examiner, and the examiner should indicate that the Veteran's C-file has been reviewed.  

All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis. 

a) The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that a hiatal hernia had its clinical onset during the Veteran's active duty service.

 b) If the examiner determines that the Veteran's hiatal hernia is not related to the Veteran's service, the examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that a hiatal hernia was caused by, or aggravated by, the Veteran's service-connected duodenal ulcer. 

c) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

 d) "Aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression. If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation. 

All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record. 

2.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of the Veteran's stroke, and any heart disorder. 

The requested opinions require that the examiner must have notice of the Veteran's service-connected disability.  Specifically, the examiner must be notified that service connection is currently in effect for a duodenal ulcer. 

The entire claims folder must be made available to and reviewed by the examiner, and the examiner should indicate that the Veteran's C-file has been reviewed.  The VA examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis. 

a)  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that the Veteran has a heart disorder that had its clinical onset during the Veteran's active duty service, or within one year of separation from service.  

b) If the examiner determines that the Veteran has a heart disorder that did not have its clinical onset during the Veteran's active duty service, or within one year of separation from service, the examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's heart disorder was caused by, or aggravated by, the Veteran's service-connected duodenal ulcer. 

c) The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's stroke was caused by, or aggravated by, the Veteran's service-connected duodenal ulcer. 

d) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

e) "Aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression. If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation. 

All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record. 

3.  This is a complex case back from the Veterans Court - a detailed review of the medical opinion should be undertaken.  After conducting any other development deemed appropriate, readjudicate the issues of entitlement to service connection for a hiatal hernia, and a heart disorder, to include a stroke.  If either of the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC), afforded an opportunity to respond, and the record should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court  of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




